PER CURIAM.
These two cases have been consolidated for appeal purposes.
After careful review of the record, briefs and oral argument, we have deter*229mined that Case No. 75-142 (filed in Pi-nellas County) and Case No. 75-174 (filed in Hillsborough County) involve the same factual situation and, in view of the peculiar relationship of the parties, as shown by the pleadings, and due to the complicated and complex issues presented, that it would facilitate and expedite the final disposition of this litigation if both of said cases were consolidated for trial in the circuit court. On balance, we decide that the cases should be tried in the proper court in Pinellas County.
Accordingly, we direct the circuit judge of Hillsborough County to enter an appropriate order transferring Case No. 75-174 to the Circuit Court in Pinellas County under the provisions of RCP 1.060(b), implementing such transfer as outlined in RCP 1.170(j). All claims and defenses presently available to each of the parties are hereby preserved and remain intact for further proceedings consistent with this opinion.
Remanded.
BOARDMAN, A. C. J., and GRIMES and SCHEB, JJ., concur.